
	

115 S1029 IS: To amend the Public Utility Regulatory Policies Act of 1978 to exempt certain small hydroelectric power projects that are applying for relicensing under the Federal Power Act from the licensing requirements of that Act.
U.S. Senate
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1029
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2017
			Mr. King (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of 1978 to exempt certain small hydroelectric
			 power projects that are applying for relicensing under the Federal Power
			 Act from the licensing requirements of that Act.
	
	
 1.Exemptions from licensing requirements for certain small hydroelectric power projectsSection 405 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2705) is amended by striking subsection (d) and inserting the following:
			
				(d)Exemptions from licensing requirements in certain cases
 (1)In generalSubject to paragraphs (2) and (3), the Commission may in its discretion (by rule or order), on a case-by-case basis or on the basis of classes or categories of projects, grant an exemption in whole or in part from the requirements (including the licensing requirements) of part I of the Federal Power Act to any small hydroelectric power projects—
 (A)having a proposed installed capacity of 10,000 kilowatts or less; or (B)for which a license was issued under part I of the Federal Power Act (16 U.S.C. 792 et seq.) and that files for an exemption under this subsection, if—
 (i)the original or new license was issued after June 19, 1991; (ii)the project is in an area that has not been determined to be critical to a species listed as threatened or endangered under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) as of the date of the filing for an exemption under this subsection;
 (iii)the project has an installed capacity of 15 megawatts or less; and (iv)an exemption issued by the Commission under this subsection does not take effect until the expiration of the existing license.
 (2)RequirementsThe exemptions granted under subparagraphs (A) and (B) of paragraph (1) shall be subject to the same limitations (to ensure protection for fish and wildlife as well as other environmental concerns) as those which are set forth in subsections (c) and (d) of section 30 of the Federal Power Act with respect to determinations made and exemptions granted under subsection (b) of such section 30; and subsections (c) and (d) of such section 30 shall apply with respect to actions taken and exemptions granted under this subsection.
 (3)EffectsExcept as specifically provided in this subsection, the granting of an exemption to a project under this subsection shall in no case have the effect of waiving or limiting the application (to such project) of the second sentence of subsection (b) of this section..
